December 9, 1965


Mr. F. R. Booth                   Opinion NO. c-563
Executive Director
Texas Water Rights Commission     Re: Whether Section 11 of
BOX 12396                             Article 7477, Vernon's
Austin, Texas 78711                   Civil Statutes, Includes,
                                      by Implication,authorlza-
                                      tlon for the Comptroller
                                      of Public Accounts to es-
                                      tablish special accounts
                                      for the receipt and dls-
                                      bursement of funds received
                                      by the Commissionby be-
Dear Mr. Booth:                       quests and gifts.
          your letter of October 26, 1965, requesting an opinion
of this office reads, In part, as follows:
         "The Texas Water Rights Commissionhas
    occaalon to receive grants or donations of
    money from various people and political sub-
    divisions of the State that are Interested In
    water develo ment and management. Section 11
                  77, V.A.C.S. enacted by the 59th
    of Article 7 fk
    Legislature provides that this Agency may
    ;z;E;sln such cooperativework. It Is as
           :
         "The (Texas Water Rights) Commission,
    in performing the duties prescribed by this
    Chapter, may cooperatewith agencies of the
    United States, with other agencies of this
    state or of any other state, with political
    subdivisionsand municipal corporationsof
    the state and with persons and corporations.'
         "The Comptrollerof Public Accounts ad-
    vises us that H.B. 12, setting forth the ap-
    propriation for the Texas Water Rights Com-
    mlsalon, did not establish special accounts


                            -2717-
Mr. F. R. Booth, page 2 (C- 563)


       for funds received for contractedusea. Re
       concludes that his office Is without authority
       to approve dispersal of these funds. We be-
       lieve that the statutory authority to receive
       donated funds Includes, by necessary implication,
       the authority for the Comptrollerto establish
       special accounts for donated funds and to pay
       the same for services performed In accomplishing
       the purposes for which the Punds are donated.
            "Since we will be unable to act under Sec-
       tion 11 until this conflict has been resolved,
       we request your opinion whather Section 11 of
       Article 7477 Includes by necessary implication
       the authority and duty OF the Comptrollerof
       Public Accounts to establish special accounts
       for receipt and dlflpersalof funds received
       by the Commission.
          Senate Bill 145, Acts 59th Leg., R.S., 1965, Ch.
296, p. 583, amending Article 7477, Vernon's Civil Statutes,
and entitled    the Water Rights CommissionAct, provides In
part:
            "fSectlon11. The Commission, In per-
       forming the duties prescribedby this Chapter,.
       may cooperate with agencies of the United States,
       with other agencies of this state or of any
       other state, with political subdivisionsand
       municipal corporationsof the state and with
       persons and corporationa."
          Section 11 of Senate Bill 145 clearly provides that
the Water Rights Commissionmay cooperate with lndlvlduals,
corporations,and governmentalagencies in performing the
duties prescribed by the Water Rights CommissionAct.
         Section 26 of Article v, House Bill 12, General Ap-
propriations,Acts 59th Leg., R.S., 1965, provides:
            "sec. 26. ACCEPTAECE OF GIFTS OF MOWEY.
       All bequests and gifts of money to State
       agencies named in this Act are hereby appro-
       priated to the agency designated by the grantor
       and for such purposes as the grantor may specify;
       provided, however, that all such bequests and
       gifts of monies, except those to the Bepartment
       of Mental Health and Mental Retardation and


                               -2718-
  J    c




Mr. F. R. Booth, page 3 (c-563)


      Institutionsunder its juriedictlonreceived
      from private sourc%%, and to agencies and ln-
      stltutlonsnamed ln,Artlcle  IV of this Act,
      shall be deposited~fn the State Treasury and
      shall be expended In accordancewith the pro-
      visions of this Act."
          Approprlatlonsfor the Water Rights Commlsslon are
set forth In Article III of House Bill 12, Qeneral Approprla-
tions, Acts 59th Leg., R.S. 1965, thereby Including the Water
Rights Commission as a State agency named In the Appropriation
Act.
          It Is our opinion that the Texas Water Rights Com-
mission may receive bequests and gifts of money for such
purposes as the grantor may specify. Qlfte of money granted
to the Water Rights Commission are appropriatedto that agency
and may be expended for the purposes specified by the,grantor
as provlded by Section 26, Article V of House Bill 12,.
          It is our opinion that the statutory appropriation
of gift% snd bequests to the WaterRIghts Cosxnlsslon provides
authority for the Comptrollerto establish special accounts for
gifts and bequest%. All such bequests and gifts of monies are
required to be deposited In the State Treasury and expended in
accordance with the provisions of the Qeneral Appropriations
Act. The Comptrollermay pay from the special accounts ea-
tabllshed with gifts and bequests to the Water Rights Commission
for services performed In accomplishingthe purposes specified
by the grantor.
                     SUMMARY
           The statutory appropriationof gifts and be-
      quests to the Water Rights Commissionprovides
      authority for the Comptrollerto establish special
      accounts for gifts and bequests. All such bequests
      and gifts of monies are required to be deposited In
      the State Treasury and expended in accordance with
      the provisions of the General AppropriationsAct.
      The Comptrollermay pay from the special accounts
      establishedwith gifts and bequests to the Water
      Rights Commission for services performed in ac-
      complishingthe purposes specified by the grantor.




                               -2719-
Mr. F. R. Booth, page 4 (C- 563)


                           Very truly yours,
                           WAQQOWER CARR
                           Attorney Qeneral


                           BY!
                              Qordon Houaer
                              Assistant

APPROVmr
OPIBIIOWCOnMITTE
W. V. Qeppert, Chairman
John Reeves
Llnward Shivers
Wade Anderson
Hilton Richardson
APPROVEDFOR TSR ATTORHEY QEHERAL
By: T. B. Wright




                            -2720-